DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Species 2 shown in Fig. 11 and Claims 1-20 in the response to restriction requirements filed 11/22/2022 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.

Status of Claims
Claims 1-20 are examined on merits herein. 

Abstract
An abstract of the current application is objected to, since it is directed to a method, while claims of the current application are directed to a device. 
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 7: Claim 7 recites: “a gate structure disposed on a middle portion of the alloy semiconductor material layer between the both ends of the second layer”. The reference to “the second layer” is unclear, since Claim 7 earlier, as well as Claim 6, on which Claim 7 depends, do(es) not recite “a second layer”.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 7 was interpreted as: “a gate structure disposed on a middle portion of the alloy semiconductor material layer”.
In re Claim 11: Claim 11 recites: “the semiconductor substrate comprises a semiconductor substrate material selected from the group consisting of Si, Ge, and SiGe”. The recitation is unclear, since Claim 11 depends on Claim 6, which states that the semiconductor substrate comprises Si and Ge. Accordingly, substrate cannot comprise only Si or only Ge, as Claim 11 recites.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “the semiconductor substrate comprises SiGe”.
In re Claims 12 and 14: Claims 12 and 14 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 11 or on Claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claims 7, 11-12, and 14 are understood, Claims 1-3, 5-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0263096) in view of Zhu et al. (US 2009/0090979) and Theodore (US 2015/0182995). 
In re Claim 1, Yu teaches a semiconductor device, comprising (Fig. 1A and 3B):
a first layer 112 (as in Fig. 1A, and which is shown as 302 in Fig. 3B) comprising a first semiconductor material (being Ge, paragraph 0021) disposed on a semiconductor substrate 102 (paragraph 0013);
a second layer 110 (as in Fig. 1A, and which is shown as 308 in Fig. 3B) of a second semiconductor material – being Ge1-xSnx (paragraph 0023) disposed on the first layer 112, wherein 
the second semiconductor material is formed of an alloy comprising a first element (Ge) and Sn (paragraph 0023), and 
the first semiconductor material and the second semiconductor material are different.
Yu does not teach any material for the semiconductor substrate, including silicon; Yu also does not teach that a surface region of an end portion of the second layer at both ends of the second layer has a higher concentration of Sn than an internal region of the end portion of the second layer, wherein the surface region surrounds the internal region. 
Yu, however, teaches (paragraphs 0047, 0034) that the semiconductor substrate shall be made from a semiconductor having a different lattice constant from a strain-relaxing layer 124, which can be made from Ge or SiGe.
Yu further teaches that manufacturing of his device comprises multiple annealing steps (0011), but does not identify an annealing temperature or an annealing method.
Zhu teaches (Fig. 1) that a semiconductor substrate 12 can be made from silicon (paragraph 0038) and Theodore teaches (Abstract and paragraph 0091) that an anneal can be a radiation anneal conducted at a temperature up to 1200 C.
Yu and Zhu teach analogous art directed to MOSFETs comprising a channel region created from a material different from a material of a semiconductor substrate, and Yu and Theodore teach analogous arts directed to anneal, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the  Yu device in view of the Zhu device and creating it considering anneal taught by Theodore, since they are from the same field of endeavor, and Zhu and Theodore created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yu device by replacing an unknown material of its substrate with a substrate created from Si (per Zhu), in order to enable creating the substrate.
It would have been further obvious for one of ordinary skill in the art before filing the application to create the Yu device by using a high-temperature radiation anneal of Theodore, in order to enable annealing steps during the manufacturing. 
With the modifications performed, the Yu/Zhu/Theodore device would inherently have a surface region of an end portion of the second layer at both ends of the second layer with a higher concentration of Sn than an internal region of the end portion of the second layer, wherein the surface region surrounds the internal region: The device of Yu/Zhu/Theodore has all structural elements of Claim 1 of the current application, except for the claimed specifics of the second semiconductor layer. However, the specifics of the second semiconductor layer was created only because of application of the radiation anneal to the GeSn semiconductor layer. The device of Yu/Zhu/Theodore was created using the same anneal process that is responsible for diffusion of Sn atoms to a surface of layer GeSn in the current application (see paragraph 0067 of the published application US 2021/0343866). Accordingly, the anneal would force Sn atoms in layer GeSn to diffuse from an interior to the surfaces of the second layer inherently, exactly the same way as was made in the current application. Note that in accordance with MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established: In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also MPEP 2112 III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC - and the specifics of the distribution of Sn in the second semiconductor layer of GeSn is its characteristic. 
In re Claim 2, Yu/Zhu/Theodore teaches the semiconductor device of Claim 1 as cited above. 
Yu/Zhu/Theodore teaches the semiconductor device further comprising (Yu, Figs. 1A, 3B, paragraphs 0013, 0029): two isolation insulating layers 126A, 126B disposed at least partially in the semiconductor substrate 102, wherein the first layer 302/112 and the second layer 308/110 are disposed in a recess between the two isolation insulating layers.
In re Claim 3, Yu/Zhu/Theodore teaches the semiconductor device of Claim 1 as cited above and further comprising (Yu, Fig. 1A, 3B, paragraph 0013): a gate structure 114, 116 disposed on a middle portion of the second layer 110/308 between the both ends of the second layer, wherein the gate structure comprises a gate dielectric layer 116 and a gate electrode layer 114. 
In re Claim 5, Yu/Zhu/Theodore teaches the semiconductor device of Claim 3 as cited above, including the middle portion of layer 110/308 of Yu, which is a part of the channel region. 
Yu does not teach that the middle portion comprises a tensile strained channel region. However, this property would be inherent for the Yu/Zhu/Theodore device of Claim 3, which is created similar to Claim 3 of the current application: In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims [R-08.2012], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 6, Yu teaches a semiconductor device, comprising (Figs. 1A, 3B):
two isolation insulating layers 126A, 126B (paragraph 0013) disposed at least partially in a semiconductor substrate 102 (paragraph 0029); and
an alloy semiconductor material layer 110/308 (110 – in Fig. 1A, and 308 in fig. 3B, paragraph 0023) comprising Ge and Sn – as GeSn - disposed on the semiconductor substrate 102 in a recess between the two isolation insulating layers 126A, 126B.
Yu does not teach that the semiconductor substrate comprises Si and Ge. 
Yu does not teach that a surface region of an end portion of the alloy semiconductor material layer at both ends of the alloy semiconductor material layer has a higher concentration of Sn than an internal region of the end portion of the alloy semiconductor material layer; and wherein at both ends of the alloy semiconductor material layer, an Sn-rich region is disposed between the internal region of the end portion and a corresponding adjacent isolation insulating layer.
Yu, however, teaches (paragraphs 0047, 0034) that the semiconductor substrate shall be made from a semiconductor having a different lattice constant from a strain-relaxing layer 124, which can be made from Ge.
Yu further teaches that manufacturing of his device has various annealing steps (0011), but does not identify an annealing temperature or an annealing method.
Zhu teaches (Fig. 1) a semiconductor substrate 12 made from SiGe (paragraph 0038) and Theodore teaches (Abstract and paragraph 0091) that an anneal can be a radiation anneal conducted at a temperature up to 1200 C.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yu device by replacing an unknown material of its substrate with a substrate created from SiGe (per Zhu), in order to enable creating the substrate.
It would have been further obvious for one of ordinary skill in the art before filing the application to create the Yu device by using a high-temperature radiation anneal of Theodore, in order to enable annealing steps during the manufacturing. 
With the modifications performed, the Yu/Zhu/Theodore device would inherently have a surface region of an end portion of the alloy semiconductor material layer at both ends of the alloy semiconductor material layer has a higher concentration of Sn than an internal region of the end portion of the alloy semiconductor material layer; wherein at both ends of the alloy semiconductor material layer, an Sn-rich region is disposed between the internal region of the end portion and a corresponding adjacent isolation insulating layer: The device of Yu/Zhu/Theodore built for Claim 6 has all structural elements of Claim 6 of the current application, except for the claimed specifics of the alloy semiconductor material layer. However, the Yu/Zhu/Theodore device was created using the same anneal process that is responsible for diffusion of Sn atoms to a surface of layer GeSn in the current application (see paragraph 0067 of the published application US 2021/0343866): Accordingly, this anneal would force Sn atoms from the alloy semiconductor GeSn to diffuse from an interior of the GeSn layer to the surfaces of the second layer inherently, exactly the same way as was made in the current application. Note that in accordance with MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established: In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), while and the specifics of the distribution of Sn in the second semiconductor layer of GeSn is its characteristic. 
In re Claim 7, Yu/Zhu/Theodore teaches the semiconductor device of Claim 6 as cited above and further comprising (Yu, Fig. 1A, paragraph 0013): a gate structure disposed on a middle portion of the alloy semiconductor material layer 110 between the both ends of the second layer, wherein the gate structure comprises a gate dielectric layer 116 and a gate electrode layer 114.
In re Claim 9, Yu/Zhu/Theodore teaches the semiconductor device of Claim 6 as cited above and further comprising (Yu, Figs. 1A, 3B, paragraphs 0013, 0021): a buffer layer 112/302 disposed between the alloy semiconductor material layer 110/308 and the semiconductor substrate 102.
In re Claim 10, Yu/Zhu/Theodore teaches the semiconductor device of Claim 9 as cited above, wherein the buffer layer 112/302 (Yu, Figs. 1A, 3B, paragraph 0021) comprises a material selected from the group consisting of Si, Ge, and SiGe – Yu teaches Ge.
In re Claim 11, Yu/Zhu/Theodore teaches the semiconductor device of Claim 10 as cited above, wherein, as shown for Claim 6, the semiconductor substrate comprises SiGe, and wherein a material of the semiconductor substrate is different from the material of the buffer layer (which is Ge, as is shown for Claim 10).
In re Claim 12, Yu/Zhu/Theodore teaches the semiconductor device of Claim 11 as cited above, wherein the material of the buffer layer is germanium (as shown for Claim 10).
In re Claim 13, Yu/Zhu/Theodore teaches the semiconductor device of Claim 6 as cited above, wherein the surface region surrounds the internal region – inherently, for the same reason that are stated for Claim 6.
In re Claim 14, Yu/Zhu/Theodore teaches the semiconductor device of Claim 7, wherein the middle portion comprises a tensile strained channel region – a tensile strained middle portion inherently presents in the channel region: The tensile strain is a property of the Claim 14’ channel region, while a structure of Clam 7 of the current application is the same as taught by Yu/Zhu/Theodore (for Claim 7): In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims [R-10.2019], I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Zhu/Theodore in view of Yin et al. (US 2013/0241004).
In re Claim 4 and 8, Yu/Zhu/Theodore teaches the semiconductor devices of Claims 1 and 6 as cited above and further comprising (Yu, Figs. 1A, 3B): source and drain 106A, 106B (Yu, paragraph 0013) disposed at opposite ends of the second layer (which is the alloy semiconductor material of Claim 6).
Yu/Zhu/Theodore does not teach source/drain contacts over the surface region of the end portion of the second layer (for Claim 4) or over the surface region of the both ends of the allow semiconductor material layer (for Claim 8). 
Yin teaches (Fig. 1, paragraph 0010) source drain contacts 11 disposed over a surface of the layer in which source and drain regions 3 are formed.
Yu and Yin teach analogous arts directed to field effect transistors, and one of ordinary skill in the art before filing the application would have and a reasonable expectation of success in modifying the Yu/Zhu/Theodore device in view of the Yin device, since they are from the same field of endeavor, and Yin created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yu/Zhu/Theodore devices of Claims 1 and 6 by creating contacts to the source/drain regions of these claims, allowing providing operating voltages to the transistors.

Claims 15, 16, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Theodore.
In re Claim 15, Yu teaches a semiconductor device, comprising (Figs. 1A, 3B):
a first layer 112 (in Fig. 1A, which is 302 in Fig. 3B, paragraph 0021) comprising Ge disposed in a recess between two isolation insulating layers 126A/B (paragraph 0013) that are at least partially in a semiconductor substrate 102 (paragraph 0029);
a second layer of a second semiconductor material disposed 110 (in Fig. 1A, which is 308 in Fig. 3B, paragraph 0023) over the first layer 304 (Fig. 3B), wherein the second semiconductor material is different from Ge – as being GeSn (paragraph 0023), and wherein the second semiconductor material is an alloy comprising Ge and a second element different from Ge (as shown).
Yu does not teach that the device comprises a second element-rich surface layer (e.g., Sn-rich surface layer) of an end portion of the second layer at both ends of the second layer having a higher concentration of the second element (Sn) than an internal region of the end portion of the second layer, and that the second Sn-rich surface layer is disposed between the internal region of the end portion and at least one of the two isolation insulating layers. 
However, Yu teaches that end portion of the second layer 110 at its both ends abuts corresponding isolation insulating layer. Yu further teaches (paragraphs 0047, 0034) that manufacturing of his device has various annealing steps (0011), but does not identify an annealing temperature or an annealing method.
Theodore teaches (Abstract and paragraph 0091) that an anneal can be a radiation anneal conducted at a temperature up to 1200 C.
It would have been further obvious for one of ordinary skill in the art before filing the application to create the Yu device by using a high-temperature radiation anneal of Theodore, in order to enable annealing steps during the manufacturing. 
With the modification performed, the Yu/Theodore device would inherently have a second element-rich surface layer (e.g., Sn-rich surface layer) of an end portion of the second layer at both ends of the second layer having a higher concentration of the second element (Sn) than an internal region of the end portion of the second layer, and that the second Sn-rich surface layer is disposed between the internal region of the end portion and at least one of the two isolation insulating layers: The device of Yu/Theodore has all structural elements of Claim 15 of the current application, except for the claimed specifics of the second semiconductor material layer. However, the Yu/Theodore device was created using the same anneal process that is responsible for diffusion of Sn atoms to a surface of layer GeSn in the current application (see paragraph 0067 of the published application US 2021/0343866): Accordingly, this anneal would force Sn atoms from the second semiconductor layer of GeSn to diffuse from an interior of the GeSn layer to the surfaces of the second semiconductor layer the same way as was made in the current application, inherently creating the structure with the Sn-rich surface of the second semiconductor layer. Note that in accordance with MPEP 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established: In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also MPEP 2112 III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC - and the specifics of the distribution of Sn in the second semiconductor layer of GeSn is its characteristic. 
In re Claim 16, Yu/Theodore teaches the semiconductor device of Claim 15, wherein second semiconductor material is an alloy semiconductor material selected from the group consisting of Ge0.922Sn0.0728, Ge0.90Sn0.10, and Ge0.95Sn0.05 – Yu teaches the second semiconductor material as Ge1-xSnx, with 0<x<0.5, which includes the alloy semiconductor material of Claim 16. Note that MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS teaches that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 19, Yu/Theodore teaches the semiconductor device of Claim 15 as cited above, wherein, as it is clear from Fig. 1A of Yu and explanations for Claim 15, at each end of the second layer, a second element-rich region is disposed between the internal region and an adjacent isolation insulating layer.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Theodore in view of Wang et al. (US 2016/0190286). 
In re Claim 17, Yu/Theodore teaches the semiconductor device of Claim 15 as cited above, but does not teach that an upper surface of each of the two isolation insulating layers is below an upper surface of the second layer. 
Wang teaches (Fig. 2H) that an upper surface of each of two isolation insulating layers 204 (paragraph 0012) is below an upper surface of second layer 212 (paragraph 0017).
Yu and Wang teach analogous art directed to field effect transistors having an upper semiconductor layer as a channel, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yu device in view of the Wang device, since devices are from the same field of endeavor, and Wang created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yu/Theodore device of Claim 15 by substituting its two isolation insulating layers with such insulation insulating layers an upper surface of which would be below the upper surface of the second layer, if this is the manufacturer preference. Note that in accordance with MPEP 2144.05 and MPEP 2143 (on a Conclusion of Obviousness): KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
In re Claim 20, Yu/Theodore teaches the semiconductor device of Claim 15 as cited above. 
Yu teaches the device, further comprising (Fig. 1A): a gate structure 114/116 (paragraph 0013) disposed over a middle portion of the second layer 110, wherein the gate structure comprises a gate dielectric 114 layer and a reflective gate electrode layer 116 (when it is made from a metal, paragraph 0032).
Yu does not teach that the gate electrode layer is reflective in a wavelength range between 193 nm and 2296 nm, since Yu does not explicitly teach a material for the metal gate electrode.
Wang teaches (Fig. 2H, paragraph 0026) a gate electrode layer 241 made from Ag, Al, Cu, etc., which are inherently reflective in a wavelength range between 193 nm and 2296 nm (based on paragraphs 0055 and 0061 of the current application).
It would have been obvious for one of ordinary skill in the art before filing the application to substitute the metal gate electrode of Yu made from an unknown metal with a gate electrode made from Cu, in order to enable creation of the metal gate electrode:  Note that in accordance with MPEP 2144.05 and MPEP 2143 (on a Conclusion of Obviousness): KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
However, please, note that a range from 193 nm to 2296 nm covers ultraviolet, visible, and infrared light ranges, and, generally speaking, any metal can be used for a gate electrode in the Yu/Theodore device to be reflective in any sub-range of the above-cited range.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu/Theodore in view of Yin.
In re Claim 18, Yu/Theodore teaches the semiconductor device of Claim 15 as cited above and further comprising: (Yu, Fig. 1A) – source and drain regions 106A, 10B disposed at opposite end portions of the second layer 110, which includes second element-rich surface layer, as shown for Claim 15.
Yu/Theodore does not teach source and drain contacts disposed over source/drain regions.
Yin teaches (Fig. 1, paragraph 0010) source drain contacts 11 disposed over a surface of the layer in which source and drain regions 3 are formed.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yu/Theodore device of Claim 15 by creating contacts to the source/drain regions, allowing providing operating voltages to the device/transistor.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/05/22